UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6178



MICHAEL ELLERY TORY, SR.,

                                             Petitioner - Appellant,

          versus


JACK LEE, Warden, Keen Mountain Correctional
Center,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  David G. Lowe, Magistrate
Judge. (CA-03-178-3)


Submitted:   June 18, 2004                 Decided:   August 17, 2004


Before WILKINSON, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Ellery Tory, Sr., Appellant Pro Se. John H. McLees, Jr.,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Michael Ellery Tory, Sr., appeals from the denial of his

28 U.S.C. § 2254 (2000) petition by the magistrate judge.                    An

appeal may not be taken to this court from the final order in a

§ 2254 proceeding unless a circuit justice or judge issues a

certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).           A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                    28 U.S.C.

§   2253(c)(2)   (2000).    A    prisoner   satisfies      this   standard   by

demonstrating    that   jurists     of   reason    would     find    that    his

constitutional    claims   are   debatable   and    that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.   See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001).

           We have reviewed the record and conclude that Tory has

not made the requisite showing. We therefore deny a certificate of

appealability and dismiss the appeal.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                      DISMISSED




                                   - 2 -